—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*729Petitioner was found guilty of violating the prison disciplin-
ary rules prohibiting violent conduct, assault on a staff member, refusing to obey a direct order, making threats and violating movement regulations. As set forth in the misbehavior report, petitioner refused to cooperate with the efforts of correction officers who had been directed to move him into a double cell. In order to accomplish the move, the officers were compelled to subdue petitioner with physical restraints and carry him. While being transported, petitioner bit one of the officers on the hand and, after he was locked into the new cell, he repeatedly shouted threats at the officers.
Substantial evidence of petitioner’s guilt of the charged misconduct was presented in the form of, inter alia, the detailed misbehavior report, the unusual incident report and the testimony of two correction officers who witnessed the incident in question (see Matter of Thomas v Goord, 293 AD2d 799, 800, lv dismissed, lv denied 98 NY2d 727; Matter of Serrano v Goord, 266 AD2d 661, lv denied 94 NY2d 762). The remaining contentions raised by petitioner have been reviewed and found to be without merit.
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.